UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2345



STEPHEN BROOKS,

                                              Plaintiff - Appellant,

          versus


MICROSOFT CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Carl Horn, III,
Magistrate Judge. (CA-02-257-3-H)


Submitted:   February 25, 2004            Decided:   March 11, 2004


Before WIDENER, WILKINSON, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen Brooks, Appellant Pro Se. Richard Lee Rainey, Amy L. Cox
Gruendel, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina; Charles Archibald Edwards, WOMBLE, CARLYLE, SANDRIDGE &
RICE, Raleigh, North Carolina; Richard H. Sauer, MICROSOFT
CORPORATION, Redmond, Washington, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Stephen    Brooks   appeals    the   magistrate   judge’s    order

dismissing his action under the Americans with Disabilities Act in

which    he    alleged     his    employer    failed    to   accommodate    his

disability.*     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

magistrate judge.         See Brooks v. Microsoft, No. CA-02-257-3-H

(W.D.N.C. Sept. 22, 2003).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the   court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




     *
      The parties consented to the jurisdiction of a magistrate
judge under 28 U.S.C. § 636(c) (2000).